Citation Nr: 0834514	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  02-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) for the period since 
December 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that increased the veteran's disability rating for 
PTSD from 30 to 50 percent.  In December 2003, the Board 
remanded the veteran's case to the RO for further 
development.  In July 2006, the Board denied a rating in 
excess of 50 percent for PTSD prior to December 2, 2005, and 
remanded the matter of a rating higher then 50 percent from 
that date to the RO for further evidentiary development.

In its July 2006 Introduction, the Board noted that the 
veteran sought to reopen claims for service connection for an 
appendectomy scar, a stomach disorder, and residuals of a 
left knee shrapnel wound and referred them to the RO for 
appropriate consideration.  There is no indication that the 
RO has yet considered these claims and the matters are, 
again, referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

Since December 2, 2005, the veteran's service-connected PTSD 
is productive of no more than occupational and social 
impairment with reduced reliability and productivity with no 
objective medical evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since December 2, 2005, the schedular criteria for a rating 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2008) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the veteran in August and November 
2006 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain.  He was 
provided of notice of the specific rating criteria for PTSD 
in the January 2002 statement of the case and June 2003 
supplemental statement of the case, and how effective dates 
are determined in the August 2006 correspondence.  The claim 
was readjudicated in a June 2008 supplemental statement of 
the case.  Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  In August 2008, he submitted to the Board 
additional medical evidence in support of his claim in the 
form of a November 2007 private disability determination 
examination primarily focused on his orthopedic disorders, 
and not the disability on appeal.  Thus, a remand for initial 
RO consideration of this new evidence is not warranted.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 




II. Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, that includes his written contentions, service 
treatment and personnel records, private, VA, and Vet Center 
medical records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield 
, 21 Vet. App. 505 (2007) (a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for PTSD was granted by the RO in a March 
2000 rating decision that awarded a 30 percent rating.  In 
February 2001, the RO received the veteran's current request 
for an increased rating for his service-connected PTSD.  The 
June 2001 rating decision awarded a 50 percent rating, from 
which the veteran appealed.  As noted above, in July 2006, 
the Board denied the veteran's claim for a rating in excess 
of 50 percent prior to December 2, 2005.
 
The veteran's PTSD is evaluated as 50 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Diagnostic Code 9411 provides a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  However, after careful 
consideration of all the evidence of record, the Board 
concludes that a higher rating is not warranted at any time 
during the rating period because the evidence does not 
demonstrate that his symptoms are severe enough to warrant a 
higher rating for the period from December 2, 2005.

Private treatment records from S.S., M.D., dated from January 
to November 2006, reflect that the veteran's PTSD with 
chronic depression was treated with prescribed medication 
including Zoloft and, when seen in May 2006, his symtoms were 
considered resolved and he was back at baseline.  
Objectively, he was oriented, his mood and affect appeared 
stable, euthymic that day, with no evidence of hallucinations 
or delusions or suicidal or homicidal thoughts, and his 
judgment and insight were intact.  Then, in November 2006, 
Dr. S.S. noted that the veteran was non compliant with taking 
the Zoloft and did not renew the prescription.  At that time, 
the veteran's mood and affect were constricted, his thought 
process and content and his insight appeared grossly limited, 
and his judgment was fair.  The veteran had no suicidal or 
homicidal thoughts.

Although, in a February 2007 written statement, L.A., a 
private license clinical social worker who counseled the 
veteran from April to December 2005 in an employee assistance 
program, opined that the veteran's PTSD and depressed 
rendered him unable to continue living a normal life and work 
at his regular job, the subsequent VA examination findings 
fail to support her conclusion.  

At the March 2008 VA examination, there was no evidence of a 
thought disorder or speech problems; the veteran was alert 
and oriented and his concentration was adequate; no memory or 
mood problems were described; and his insight and judgment 
were intact.  The veteran did not display gross psychotic 
processes such as delusions or hallucinations, and did not 
report current suicidal or homicidal thoughts or obsessional 
rituals.  He presented as cooperative; appeared reasonably 
well-groomed, and denied any problems with activities of 
daily living.  The veteran reported that he was interested in 
golfing and bowling, remained married, and was very close to 
his three sons and grandson.  He worked until August 2007 
when he accepted a lay-off/retirement type package from the 
mill where he worked for 38 years.  

Further, the veteran preferred to be alone and complained of 
sleep difficulty and nightmares.  He reported an episode of 
depression in 2001 when he experienced suicidal and homicidal 
thoughts but described his depression now as "steady" and 
continued to take Zoloft.  The veteran reported possible 
occasional suicidal thoughts, but no intent, that occurred 
when he felt most depressed and reported more arguments with 
his wife since not working.  His GAF score was reported to be 
55, which the examiner said was assigned because the veteran 
reported mild to, at times, moderate difficulty with social 
and vocational functioning due to PTSD symtoms.  The examiner 
said that, when working, noise triggered reminders of Vietnam 
that distressed the veteran.  The examiner noted that the 
veteran reported occasional symtoms of depression managed by 
medication and aggravated by such things as cold.  She also 
noted his continued marriage and ability to care for himself 
and his home; that he was close to his children; and that he 
had enjoyable social activities with friends.  The VA 
examiner commented that the veteran's PTSD symtoms were 
mildly disabling and did not appear significantly different 
than in his prior examinations.

The Board finds that the medical evidence preponderates 
against the assignment of a higher rating.  The Board 
acknowledges that the veteran admitted to passive suicidal 
ideation.  However, there was no evidence of suicidal intent 
or plan, or any periods of violence since December 2005.  As 
noted above, a GAF score of between 51 and 60 reflects 
moderate symtoms or moderate difficulty in social, 
occupational, or school functioning.  The private mental 
status evaluations from January 2006 to July 2007 reflect his 
complaints of fatigue and depressed mood and suicidal 
ideation without intent.  Thus, while there is some evidence 
of occupational and social impairment with deficiencies in 
most areas, the objective medical evidence of record 
preponderates against the veteran's claim for a  high rating 
to 70 percent.  In fact, he reported a positive relationship 
with his wife, children, and grandchild, and he maintains 
some hobbies and activities, including bowling and golf.  
While unemployed, he was not working because of his decision 
to accept a retirement package from his former employer.

The collective objective findings of the January 2006 to July 
2007 private medical records and March 2008 VA examination, 
to include essentially normal speech and that the veteran was 
oriented and appeared reasonably groomed are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria

In short, the symtoms experienced by the veteran since 
December 2, 2005, have not reflected the symptoms associated 
with a 70 percent rating, e.g., obessional rituals, impaired 
impulse control, neglect of personal appearance and hygiene, 
and an inability to establish and maintain effective 
relationships.  The veteran also reported that he voluntarily 
retired in 2007.  Thus, his symptomatology more nearly 
approximates the criteria for a 50 percent evaluation for his 
service-connected PTSD.  Accordingly, under the schedular 
criteria of Diagnostic Code 9411, a rating higher than 50 
percent is not warranted for the period from December 2, 
2005.

The Board has considered whether the case should be referred 
to he Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2007).  The veteran has not required frequent 
hospitalization for his PTSD and the manifestations of such 
are consistent with the assigned schedular evaluation.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Thus, referral for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

For the reasons set forth above, the Board finds that the 
preponderance of the objective medical evidence of record is 
against the veteran's claim for a rating in excess of that 
assigned, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for PTSD from December 2, 
2005 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


